Fred Jones brought action in replevin to recover possession of an automobile for purpose of foreclosure under chattel mortgage. The action was instituted on April 29, 1940. After obtaining possession under writ of replevin, and on May 9, 1940, an amended petition was filed in which it was alleged that the note and mortgage had theretofore been assigned to another, and had then been reassigned to plaintiff. Judgment was for plaintiff, and defendant appeals.
It is contended that the trial court erred in striking defendant's cross-petition. Therein defendant asserted that plaintiff, in inducing defendant to purchase the automobile, had represented that the deferred payment would not become due until one year from date; that though the note representing same contained a due date six months from date, it had been agreed that upon payment of a small amount thereon it would be extended another six months, and that it would not be negotiated or assigned by plaintiff. It is alleged that contrary to agreement the note had not been extended and that it had been assigned to another. Therein he sought damages by reason of the breach of such agreements in the sum of $1,000, and the further sum of $2,000 as punitive damages.
The note was in the regular form of a negotiable promissory note with a specific due date six months from date. Such alleged agreements prior to the making of the note cannot avail defendant to vary the terms of the note itself and they furnish no basis for damages. There is no allegation of accident, fraud, or mistake in the execution of the note, and plaintiff cannot therefore controvert the express provisions thereof. Colonial Jewelry Co. v. Bridges, 43 Okla. 813, 144 P. 577.
The court did not err in striking the cross-petition for damages based upon such alleged breach of agreement. *Page 666 
It is also urged that there was error in overruling demurrer to plaintiff's evidence.
Material facts in that regard are that prior to the institution of this action plaintiff had assigned the note to a certain bank, with recourse. Plaintiff repaid the amount thereof to the bank and procured a reassignment of the note to himself on May 2, 1940, some four or five days after institution of this action in replevin, after which he filed his amended petition as already noted.
It is defendant's theory that plaintiff cannot recover in the replevin action because he failed to show right to possession at the commencement of the action. Chief reliance in this regard is placed in Tulsa Rig, Reel  Mfg. Co. v. Arnold,64 Okla. 160, 166 P. 135. Therein the general rule is discussed and applied.
Defendant fails to take into account the modification of the common-law rule, which has long since been adopted and applied in many cases.
This court has recognized the modified rule to the effect that when the status of the parties, with reference to the right of possession at commencement of action, changes pendente lite, the court in the proper exercise of its equitable jurisdiction may adjust and settle all the rights and equities of the parties.
The rule that one must show right to possession at commencement of action, though operating to prevent complete recovery in some cases, does not, under the modified rule, prevent such recovery as a changed status of the parties and the equities in a given case will warrant.
In McFadyen et al. v. Masters, 11 Okla. 16, 66 P. 284, it was held in paragraph 4 of the syllabus as follows:
"The statutory action of replevin is sufficiently flexible to authorize a settlement of all the equities in the property in controversy as between the parties to the action."
The following statement is contained in that opinion:
". . . Great latitude is allowed in actions of replevin, and the statutory action is considered sufficiently flexible to authorize both legal and equitable rights to be determined in such actions, and it is the policy of the Code to, in so far as possible, settle all the equities in the property which is the subject of the controversy, in one action."
That recognition of statutory change or modification of the common-law rule as concerns replevin has been applied in many opinions of this court subsequent to the Masters Case. See Broyles v. McInteer, 29 Okla. 767, 120 P. 283; Stone v. American Nat. Bank, 34 Okla. 786, 127 P. 393; Bottoms v. Clark,38 Okla. 243, 132 P. 903. Also, Brooks v. Bayless, 6 Okla. 568,52 P. 738, where the same principle had already been applied. Paragraphs 2 and 3 of the syllabus are as follows:
"Where a mortgagor of chattels brings replevin against the mortgagee for the possession of mortgaged property, if at the time the action was commenced the plaintiff was the owner and entitled to the immediate possession of the property, and the defendant unlawfully detained the same, although the debt secured became due or a default occurred in the condition of the mortgage, between the time of commencing the suit and the trial, the plaintiff would, nevertheless, be entitled to a verdict for the value of his interest in the property and for damages and costs."
"The judgment in replevin should, so far as possible, adjust all the equities of the parties. The gist of the action is the right of the plaintiff to the immediate possession of the property at the commencement of the action, and, if the title or rights of the parties to the property should change pendente lite, the judgment should adjust the equities between them as such equities stand at the time of the rendition of the judgment."
In the early case of Citizens State Bank of Lawton v. Chattanooga State Bank, 23 Okla. 767, 101 P. 1118, this court recognized the legal principle that though plaintiff in a replevin action was *Page 667 
not entitled to immediate possession of the property at the commencement of suit, he would still not be denied all right of recovery when it plainly appears that he was entitled to possession before judgment. See, also, to same effect Hutchings v. Cobble, 30 Okla. 158, 120 P. 1013. Paragraph 1 of the syllabus in the bank case holds in part as follows:
"(a) In an action for the possession of property, where the defendant, without demand, was rightfully in possession, and there being no evidence of demand, he is entitled to costs.
"(b) If no demand is made, and the original possession of defendant be lawful, and he tenders the property to the plaintiff, and upon its delivery by proper answer or plea discharges the action, costs should be taxed against the plaintiff."
Although recognizing that in some cases plaintiff is not entitled to possession until after demand, and no demand having been made prior to suit, those cases apply the principle that the right to possession may come into existence after suit is brought and that although plaintiff may be subjected to costs and possibly damages which had accrued prior to the perfection of the right to possession, he would not be denied all right of recovery.
The same legal principles are applicable here. Accepting defendant's contention that plaintiff had no sufficient interest in the property on April 29, 1940, the day action was commenced, we have no doubt that under the decisions, defendant had a good defense up to the time plaintiff procured the reassignment of the note, to wit, May 2, 1940, and he would probably have been entitled to judgment for costs and damages accruing to May 2, 1940, dependent upon the facts and equities, had he proceeded upon that theory in the conduct of his defense and pursued that theory in his cross-petition.
Defendant in this case did not pursue that theory in his pleadings or in the conduct of the trial. There is no doubt from this record that plaintiff had the right to possession at all times subsequent to May 2, 1940, and to the time of trial. Defendant chose to answer to the merits after plaintiff filed his amended petition and to pursue the sole theory that plaintiff was entitled to no recovery whatever throughout the entire course of the litigation.
Plaintiff had a clear right to possession at the time of trial and defendant has not pleaded or shown any relief to which he might have been entitled.
Although the Tulsa Rig, Reel  Mfg. Co. Case, supra, held that certain instructions which would permit plaintiff to recover if the right to such possession was subsequently acquired (meaning subsequent to commencement of the action) were reversible error, and therein pointed out in considerable detail the common-law rule in that regard, it is to be observed that this court therein considered that plaintiff had not shown a clear right to possession at the date of trial. It is held therein that plaintiff's tender to complete such right came too late, not having been made until trial was had. That the rights and equities of the parties to the controversy in that case were not settled until some eleven years later would seem to argue the wisdom of the rule theretofore announced to the effect that the court should adjust all the equities of the parties in the one suit. In view of the court's conclusion in the Tulsa Rig, Reel  Mfg. Co. Case, supra, that the tender came too late to complete the right to possession at the time of trial, we find no conflict with the law therein announced and in our holding here.
Defendant asserts that the case of Wilson Motor Co. v. Dunn,129 Okla. 211, 264 P. 194, supports his position here. He asserts:
"In that case, because the mortgage had not been reassigned to intervener prior to the time of his intervention he failed."
He is mistaken in that regard, as the opinion clearly discloses that intervener was denied recovery because of its conversion of the property. *Page 668 
Though the facts in that case bear no resemblance to the facts here, paragraph 9 of the syllabus thereof clearly announces the principles of law which we apply here. We quote same as follows:
"An action in replevin is primarily a suit for possession of personal property. The gist of the action of replevin is plaintiff's right to immediate possession of the personal property in controversy, at the commencement of the action, by reason of ownership or special interest therein, but by reason of section 323, C. O. S. 1921, it is the policy of the law to settle in one action all the conflicting claims of the parties to the possession of the property in controversy, and where the facts have arisen since the commencement of the action and before judgment which would vary the relief to which plaintiff or defendant would have been entitled at the commencement of the action, such facts may be alleged in amended petition, answer, or cross-petition."
Finding no reason for reversal, the judgment of the trial court is affirmed.
CORN, C. J., and OSBORN, HURST, and ARNOLD, JJ., concur. GIBSON, V. C. J., and RILEY, BAYLESS, and DAVISON, JJ., dissent.